Title: From George Washington to the Continental Navy Board, 1 March 1778
From: Washington, George
To: Continental Navy Board



Gentn
Head Quarters Valley Forge 1st March 1778

I am informed that a number of the continental flat Boats still remain at Bordentown. I wrote to Commodore Hazelwood to have them removed higher up the River, but why he has not done it I do not know. I am very apprehensive that the Enemy will one day or other make an excursion and destroy our Vessels Boats and Stores at that place. To prevent as much of this as possible I shall esteem it as a favor if you will, upon your return, have all the flat Boats sent up as far as Trenton and if Commodore Hazelwood has not hands enough with him to carry them up the Falls I will write to Coryell and desire him to

employ people to do it. These Boats may probably be of the greatest importance to us in the Course of the Campaign; and I therefore beg that your first attention may be paid to them.
As I see no great prospect of the Gallies being of any use to us while the Enemy have their ships of War at Philada I submit it to you whether it would not be better to have the Cannon and Stores taken out of them and the Hulks carried up the Creeks and sunk. From repeated misfortunes we have lost the greatest part of our heavy Cannon at our different posts and we ought therefore to be as careful as possible of the remainder. I am informed that the Cannon taken out of the Continental, State and private Vessels yet remain at Bordentown to a very considerable amount. I could therefore wish that means might be fallen upon to remove them from the Water Side, some distance back into the Country from whence they may be brought occasionally. I also think that every kind of public Stores should be removed from thence if possible, for as the Enemy have the command of the Water they may at any time destroy or carry them off. I make no doubt but the Gentlemen of the State Navy Board will chearfully co-operate with you in what respects their department. I have the honor to be Gentn.

P.S. If the Commodore carries the Boats no further than Trenton he should give Coryel notice that he may come down for them. It will be worth considering whether the Cannon cannot be carried up the River in the Boats.

